EXHIBIT 10.16

 

IMMUCELL CORPORATION

 



Amended and Restated Promissory Note ($2,560,000) given

by the Company in favor of TD Bank N.A. dated March 1, 2017.

 

LOAN #__________

 

AMENDED AND RESTATED CONSTRUCTION LOAN NOTE

 

(Amends and Restates Construction Loan Note dated March 28, 2016 in the original
principal amount of $2,000,000.00)

 

Date of Note:





March 1, 2017







    Principal Amount: $2,560,000.00     Maturity Date:   March 1, 2027

 

Interest Rate:

An interest rate equal at all times to Two and One Quarter percent (2.25%) per
annum in excess of the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) of the one (1) month LIBOR (as
hereinafter defined). The Lender shall not be required to notify Borrower of
adjustments in said interest rate.

 

“LIBOR” (i.e., the London Interbank Offered Rate) means the rate of interest in
U.S. Dollars (rounded upwards, at the Lender's option, to the next 1/8th of one
percent) equal to the Intercontinental Exchange Benchmark Administration Ltd.
(“ICE, ”or the successor thereto if ICE is no longer making a London Interbank
Offered Rate available) (“ICE LIBOR”) rate for the equivalent Interest Period as
published by Bloomberg (or such other commercially available source providing
quotations of ICE LIBOR as designated by Lender from time to time) at
approximately 11:00 A.M. (London time) two (2) London Business Days prior to the
Reset Date; provided however, if more than one ICE LIBOR is specified, the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term LIBOR Rate shall mean, for the
LIBOR Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by Lender
to be the average rates per annum at which deposits in dollars are offered for
such LIBOR Interest Period to major banks in the London Interbank market in
London, England at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the Reset Date. The Interest Rate shall be computed on an actual/360
day basis (i.e., interest for each day during which the Principal Amount, or any
part thereof, is outstanding shall be computed at the Interest Rate, divided by
360).

     

Notwithstanding the foregoing, LIBOR Rate loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to Lender. The LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
LIBOR Reserve Percentage or the LIBOR Interest Period for each LIBOR Rate loan
comprising part of the same borrowing (including conversions, extensions and
renewals), to a per annum interest rate determined pursuant to the following
formula:

 

Adjusted LIBOR Rate = LIBOR Rate                             

1 - LIBOR Reserve Percentage

 

For purposes of this calculation LIBOR Reserve Percentage is defined as, for any
day, that percentage (expressed as a decimal) which is in effect from time to
time under Regulation D, as such regulation may be amended from time to time or
any successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of LIBOR Rate loans is
determined), whether or not Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time.

 



 1 

 

 



LIBOR Interest Period: Initially, the first (1st) LIBOR Interest Period
hereunder shall be the period commencing on the date hereof and ending on (and
including) March 31, 2017.  Thereafter, each LIBOR Interest Period shall
commence on the first (1st) day of the calendar month immediately following the
previous LIBOR Interest Period (the “Reset Date”) and shall end on the last day
of such month; provided however, (i) no LIBOR Interest Period shall extend
beyond the Maturity Date of the Loan, and (ii) any LIBOR Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar  month at the end of such
LIBOR Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such LIBOR Interest Period.       Construction Loan
Agreement:

That certain agreement between Borrower and Lender dated on or about March 28,
2016, as modified and/or amended from time to time including, without
limitation, by Amendment bearing even date herewith pursuant to which Lender has
agreed to advance the Principal Amount to the Borrower subject to the terms and
conditions of such agreement.

 

Business Day: Any day on which domestic and international transactions are
carried on in the London Interbank Market and commercial banks are open for
business in London, England and are neither required nor authorized to close in
the State.     State: Shall mean the State of Maine.

 

FOR VALUE RECEIVED, ImmuCell Corporation, a Delaware corporation (the
“Borrower”), having an address as indicated below, HEREBY PROMISES TO PAY ON THE
MATURITY DATE to the order of TD Bank, N.A., a national banking association,
(hereinafter, together with its successors and assigns, referred to as the
“Lender”) at One Portland Square, P.O. Box 9540, Portland, Maine, 04112, or at
such other place as the holder hereof may from time to time designate in
writing, in immediately available federal funds, the Principal Amount or so much
thereof as shall be advanced by Lender to Borrower pursuant to the Construction
Loan Agreement and then remaining unpaid, together with interest on the
outstanding Principal Amount from time to time at the Interest Rate. Interest
only shall be due and payable monthly, commencing April 1, 2017 and on the same
day of each successive month until March 1, 2018 (the “Payment Change Date”).

 

Beginning with the payment next due after the Payment Change Date, principal
payments shall be due and payable pursuant to a schedule of principal payments
based on a twenty year even amortization to be later attached to this Note as
Schedule A to be then provided by the Lender, plus accrued interest, in equal
monthly installments, followed by a final installment of all unpaid principal
and interest due and payable on the Maturity Date. Borrower may elect an
interest rate swap for all or any portion of the loan.

 

For so long as the Interest Rate in effect is a variable rate of interest, the
loan evidenced hereby may be prepaid in part or in full at any time without
premium. However, upon Borrower’s execution of any ISDA interest rate swap or
other hedging agreement in connection with this Construction Loan Note
synthetically converting the Interest Rate to an indicative fixed rate, any
prepayment shall be subject to the terms of such a swap or hedge agreement,
including any provisions relating to termination fees.

 

Notwithstanding the foregoing, Borrower may elect to reduce the “interest only”
time period set forth herein and begin amortizing the Loan before the Payment
Change Date, provided, however, that the total Loan amount has been fully
advanced to the Borrower.

 



 2 

 

 

Borrower hereby authorizes Lender to charge checking account number
_____________ at TD Bank, N.A. (or such other account maintained by Borrower at
TD Bank, N.A. as Borrower shall designate by written notice to Lender) (the
“Deposit Account”) to satisfy the monthly payments of principal and/or interest
due and payable to Lender hereunder on the first (1st) day of each month (each,
a “Charge Date”) and Lender is hereby authorized to charge the Deposit Account
on each Charge Date or, if any Charge Date shall fall on a Saturday, Sunday or
legal holiday, then the Lender reserves the right to charge the Deposit Account
on either the first (1st) Business Day immediately preceding or on the first
(1st) Business day immediately following any such Charge Date until the Note
shall be paid in full.

 

Borrower agrees to maintain sufficient funds in the Deposit Account to satisfy
the payment due Lender under the Note on the next succeeding Charge Date during
the term of this Note. If sufficient funds are not available in the Deposit
Account on any Charge Date to pay the amounts then due and payable under this
Note, Lender, in its sole discretion, is authorized to: (a) charge the Deposit
Account for such lesser amount as shall then be available; and/or (b) charge the
Deposit Account on such later date or dates after the applicable Charge Date
that funds shall be available in the Deposit Account to satisfy the payment then
due (or balance of such payment then due). Notwithstanding the foregoing,
Borrower shall only be entitled to receive credit in respect of any payments of
principal and interest due under the Note for funds actually received by Lender
as a result of any such charges to the Deposit Account. Borrower shall be liable
to Lender for any late fees or interest at the Default Rate on any payments not
made on a timely basis by Borrower because of insufficient funds in the Deposit
Account on any Charge Date. In the event the Deposit Account continues to
contain insufficient funds to fully satisfy the payments due Lender under the
Note, Borrower shall be responsible for making all such payments from another
source and in no event shall the obligations of Borrower under the Note be
affected or diminished as a result of any shortages in the Deposit Account, it
being understood and agreed that Borrower shall at all times remain liable for
payment in full of all indebtedness under the Note.

 

Lender may, at Lender’s sole discretion, discontinue charging the Deposit
Account at any time on not less than ten (10) days’ written notice to the
Borrower, in which event, Borrower shall thereafter be responsible for making
all payments hereunder to Lender at the address set forth in Lender’s notice or
if no such address is given, then to Lender at P.O. Box 5600, Lewiston, Maine
04243-5600.

 

The Borrower and each endorser and guarantor hereof grant to the Bank a
continuing lien on and security interest in any and all deposits or other sums
at any time credited by or due from Lender or any Affiliate (as defined in the
Construction Loan Agreement) of Lender to the Borrower and/or each endorser or
guarantor hereof and any cash, securities, instruments or other property of the
Borrower and each endorser and guarantor hereof in the possession of the Lender
or any Lender Affiliate, whether for safekeeping or otherwise, or in transit to
or from the Lender or any Lender Affiliate (regardless of the reason the Lender
or Lender Affiliate had received the same or whether the Lender or Lender
Affiliate has conditionally released the same) as security for the full and
punctual payment and performance of all of the liabilities and obligations of
the Borrower and/or any endorser or guarantor hereof to the Lender or any Lender
Affiliate and such deposits and other sums may be applied or set off against
such liabilities and obligations of the Borrower or any endorser or guarantor
hereof to the Lender or any Lender Affiliate at any time, whether or not such
are then due, whether or not demand has been made and whether or not other
collateral is then available to the Lender or any Lender Affiliate.

 



 3 

 

 

Borrower shall pay a late payment charge of six cents ($.06) for each dollar
($1.00) of each payment that is made more than fifteen (15) days after the due
date thereof, which charge shall be due and payable with each such late payment.

 

DEFAULT / POST JUDGMENT INTEREST RATE. The Lender shall have the right to charge
interest on the unpaid principal balance hereof at an interest rate of four
percent (4.0%) per annum in excess of the Interest Rate otherwise payable as
provided herein (the “Default Rate”) for any period during which the Borrower
has failed to make a required payment hereunder within ten (10) days of the due
date therefor, or shall be in default under any material provision hereof or
there shall be a default under any other document guarantying, governing or
securing this Note. The Default Rate shall apply following entry of any judgment
hereon notwithstanding any otherwise applicable statutory rate.

 

Notwithstanding any other provision of this Note, if Lender shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that, (i) by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the Adjusted LIBOR
Rate, or (ii) it is unlawful for Lender to make or maintain the loan evidenced
by the Note as a LIBOR Rate based loan as contemplated by this Note, or to
obtain in the interbank Eurodollar market the funds with which to make such
LIBOR Rate based loans, Lender shall give prompt written notice thereof to
Borrower and after the giving of such notice, until any such notice has been
withdrawn by Lender, the Principal Amount shall bear interest at another rate
then designated by the Lender, in its sole discretion, for general commercial
loan reference purposes.

 

If the adoption of or any change in any applicable law or regulation or in the
interpretation or application thereof or compliance by Lender with any request
or directive (whether or not having the force of law) from any central bank or
other governmental authority made subsequent to the date hereof, shall (a)
subject Lender to any tax of any kind whatsoever with respect to any LIBOR Rate
based loan made by it, or change the basis of taxation of payments to Lender in
respect thereof (except for changes in the rate of tax on the overall net income
of Lender); (b) impose, modify, or hold applicable, any reserve, special
deposit, compulsory loan, or similar requirement against assets held by,
deposits or other liabilities in, or for the account of, advances, loans, or
other extension of credit (including participations therein) by, or any other
acquisition of funds by, any office of Lender which is not otherwise included in
the determination of the Adjusted LIBOR Rate hereunder; or (c) shall impose on
such Lender any other condition; and the result of any of the foregoing is to
materially increase the cost to Lender of making or maintaining the loan
evidenced by this Note as a LIBOR Rate based loan, or to reduce any amount
receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon its demand, any additional amounts necessary to compensate Lender
for such additional costs or reduced amount receivable which Lender reasonably
deems to be material as determined by Lender, with respect to this Note. A
certificate as to any additional amounts payable pursuant to this paragraph
submitted by Lender to Borrower shall be presumptive evidence of such amounts
owing. Lender agrees to use reasonable efforts to avoid, or to minimize, any
amounts which might otherwise be payable pursuant to this paragraph provided
however, that such efforts shall not cause the imposition on Lender of any
additional costs or legal regulatory burdens deemed by Lender in good faith to
be material.

 



 4 

 

 

During the term hereof, Borrower will deliver to Lender such financial
information and reports as may be required by that certain Second Amended and
Restated Loan Agreement dated on or about March 28, 2016, as the same may be
amended from time to time. Borrower’s failure to timely supply such information
shall constitute an Event of Default hereunder.

 

This Note is secured by, and the parties hereto are entitled to the benefits and
security of, that certain Mortgage and Security Agreement dated on or about
March 28, 2016 recorded in the Cumberland County Registry of Deeds in Book
33003, Page 114, as the same may have been, or may be, modified or amended from
time to time including, without limitation by Modification dated of or about
even date herewith with respect to certain property owned by Borrower and
improvements now or in the future existing thereon, located at or about 33
Caddie Lane a/k/a Unit 11, Second Tee Business Park Condominium, Riverside
Street, Portland, Maine, as well as an existing Amended and Restated Mortgage
and Security Agreement dated on or about September 21, 2015 with respect to
certain property with improvements thereon owned by Borrower and located at or
about 56 Evergreen Drive, Portland, Maine (together, the “Mortgages”), related
collateral assignments of leases and rents and certain security agreements dated
on or about September 21, 2015 and on or about March 28, 2016 (the “Security
Agreements”) covering all business assets from Borrower to Lender, and a certain
Assignment of Contracts, Leases and Permits dated on or about March 28, 2016,
all of the covenants, conditions and agreements of the Mortgages and Security
Agreements being made a part of this Note by this reference, and by any other
mortgage or security instrument executed and delivered by Borrower to Lender
from time to time that secures all obligations or indebtedness of Borrower to
Lender.

 

Except as may be otherwise provided in the Construction Loan Agreement or the
Mortgages securing Borrower’s obligations hereunder, all monthly payments
received by Lender hereunder shall be applied first, to the payment of accrued
interest on the Principal Amount, second, to the reduction of the Principal
Amount of this Note, and finally, the balance, if any, to the payment of any
fees, costs, expenses or charges then payable by Borrower to Lender hereunder,
under the Mortgages or under any other document executed and delivered by
Borrower in connection with the loan evidenced by this Note.

 

Borrower agrees that if it fails to make any payment due under this Note, or
upon the happening of any “Event of Default” (as defined in the Construction
Loan Agreement) under the Construction Loan Agreement or either of the
Mortgages, the outstanding Principal Amount, together with accrued interest and
all other expenses, including, without limitation, reasonable attorneys’ fees,
shall immediately become due and payable at the option of the holder of this
Note, notwithstanding the Maturity Date. For purposes hereof, attorneys’ fees
shall include, without limitation, fees and disbursements for legal services
incurred by the holder hereof in collecting or enforcing payment hereof whether
or not suit is brought, and if suit is brought, then through all appellate
actions. From and after any “Event of Default” under the Construction Loan
Agreement, the interest rate of this Note shall be the “Default Rate” (as
defined herein).

 

In no event shall the total of all charges payable under this Note, the
Construction Loan Agreement and any other documents executed and delivered in
connection herewith and therewith that are or could be held to be in the nature
of interest exceed the maximum rate permitted to be charged by applicable law.
Should the Lender receive any payment of interest that is or would be in excess
of that permitted to be charged under any such applicable law, such payment
shall have been, and shall be deemed to have been, made in error and shall
thereupon be applied to reduce the principal balance outstanding on this Note.

 

Borrower waives demand, presentment for payment, notice of dishonor, protest and
notice of protest of this Note.

 

Any notice, demand or request relating to any matter set forth in this Note
shall be given in the manner provided for in the Construction Loan Agreement.

 

Time is of the essence as to all dates set forth herein; provided, however, that
whenever any payment to be made under this Note shall be stated to be due on a
day that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computations of payment of interest.

 

This Note may not be waived, changed, modified, terminated or discharged orally,
but only by an agreement in writing signed by the party against whom enforcement
of any such waiver, change, modification, termination or discharge is sought.

 

BORROWER, AND BY ITS ACCEPTANCE HEREOF, LENDER, EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 



 5 

 

 

This Note and the rights and obligations of the parties hereunder shall in all
respects be governed by, and construed and enforced in accordance with, the laws
of the State (without giving effect to the State’s principles of conflicts of
law). Borrower hereby irrevocably submits to the nonexclusive jurisdiction of
any state or federal court in the State sitting in the City of Portland, County
of Cumberland, over any suit, action or proceeding arising out of or relating to
this Note, and Borrower hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state or federal court in
the State sitting in the City of Portland, County of Cumberland, may be made by
certified or registered mail, return receipt requested, directed to the Borrower
at the address indicated below, and service so made shall be complete five (5)
days after the same shall have been so mailed.

 

By signing below, Borrower agrees and acknowledges that, under Maine law, no
promise, contract, or agreement to lend money, extend credit, forbear from
collection of debt or make any other accommodation for the repayment of a debt
for more than $250,000 may be enforced against Lender unless the promise,
contract, or agreement (or some memorandum or note thereof) is in writing and
signed by Lender.

  

[NO FURTHER TEXT ON THIS PAGE]

 



 6 

 

 

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note on the
Date of Note as an instrument under seal.

 



ATTESTING WITNESS Borrower:         ImmuCell Corporation     /s/ David S.
Champoux By:

/s/ Michael F. Brigham

  Name: Michael Brigham   Title: Its President and CEO         Borrower’s
Address:      

56 Evergreen Drive
Portland, Maine 04103

  



 7 

 

 

SCHEDULE A to CONSTRUCTION LOAN NOTE

 

 

TO BE LATER ATTACHED/PROVIDED BY LENDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 



